#27739-rev in part, aff in part-LSW
2017 S.D. 59

                             IN THE SUPREME COURT
                                     OF THE
                            STATE OF SOUTH DAKOTA

                                      ****
STATE OF SOUTH DAKOTA,                       Plaintiff and Appellee,

      v.

JOSEPH A. JONES,                             Defendant and Appellant.


                                      ****

                   APPEAL FROM THE CIRCUIT COURT OF
                      THE THIRD JUDICIAL CIRCUIT
                   BROOKINGS COUNTY, SOUTH DAKOTA

                                      ****

               THE HONORABLE GREGORY J. STOLTENBURG
                              Judge

                                      ****

MARTY J. JACKLEY
Attorney General

CAROLINE SRSTKA
Assistant Attorney General
Pierre, South Dakota                         Attorneys for plaintiff
                                             and appellee.


D. SONNY WALTER
Sioux Falls, South Dakota                    Attorney for defendant
                                             and appellant.


                                      ****

                                             ARGUED OCTOBER 4, 2016
                                             OPINION FILED 09/20/17
#27739

WILBUR, Retired Justice

[¶1.]        Law enforcement installed a pole camera (without a warrant) on a

public street light to record defendant’s activities outside of his home, beginning the

same day the officers received a tip that a known drug dealer had been traveling to

defendant’s home to obtain drugs. The camera recorded defendant’s activities

outside his home for two months, and the officers used the information gained from

the camera to obtain a search warrant for defendant’s home. The officers executed

the warrant and arrested defendant. Defendant moved to suppress the evidence,

asserting that the officers’ use of the pole camera without a warrant violated the

Fourth Amendment. The circuit court denied defendant’s motion. Defendant

appeals. We reverse in part and affirm in part.

                                    Background

[¶2.]        On January 23, 2015, Elizabeth Carlson, an agent with the South

Dakota Division of Criminal Investigation (DCI), informed Detective Dana Rogers of

the Brookings Police Department that a person living in the Brookings area may be

dealing large quantities of marijuana. Agent Carlson relayed to Detective Rogers

that an informant had told her that a man named Brady Schutt would travel from

Huron to Joseph Jones’s residence in Brookings to pick up large quantities of

marijuana to take back to Huron to sell. Agent Carlson also informed Detective

Rogers that Schutt drives a red GMC pickup. Detective Rogers confirmed that

Schutt drove a red GMC pickup and noted the license plate number. He also

verified Jones’s address through a computer search. Jones lives in a trailer within

and near the entrance to the Lamplighter Village Trailer Park.


                                          -1-
#27739

[¶3.]        The same day he received the tip from Agent Carlson, Detective Rogers

arranged for a City employee to install a pole camera on a public street light across

from Jones’s trailer. Detective Rogers did not obtain a warrant for the camera. The

employee installed the pole camera inside a pole camera box approximately two to

four feet below the top of the light. The box, but not the camera, was visible to the

public. The camera recorded a street, and Jones’s residence and front yard.

Detective Rogers testified that he could use a zoom feature to get the camera’s focus

closer to Jones’s residence, but the footage would become blurry and distorted,

preventing a clear picture. The pole camera did not have night vision but recorded

throughout the night. The night recordings would capture vehicles with lights that

drove up to the residence or under the street light. The night recordings would also

display shadows of people walking, depending on how clear the evening was. The

State claimed that the camera did not record inside Jones’s residence. But there is

no recording to review to determine the accuracy of that information. The State did

not retain the recordings.

[¶4.]        From January 23, 2015 to March 19, 2015, the pole camera

continuously recorded activity outside of Jones’s residence. The camera sent a live

feed to a server located in Pierre, South Dakota, at DCI and to a mobile phone

accessible by Detective Rogers. Detective Rogers could view the recording live or he

could look at previously-recorded footage to view what had already taken place.

Detective Rogers could review a day’s worth of activity in approximately 10 to 11

minutes by fast forwarding through the footage. He explained that he could fast




                                          -2-
#27739

forward when nothing happened, and if he observed movement, he could play the

recording in real time.

[¶5.]        The pole camera documented when Jones’s vehicle was at the

residence, when it left, how long it was gone, when visitors came and where they

parked, how long they stayed, when pedestrians walked by, etc. Detective Rogers

noted the instances when Jones was gone for an extended time. Detective Rogers

also observed vehicles associated with known drug offenders, including the red

GMC, arrive several times at Jones’s residence, all hours of the day and night,

sometimes for a short time, sometimes longer.

[¶6.]        On March 6, Detective Rogers reviewed the footage and observed Jones

place a black or dark-colored trash bag into his vehicle and drive a short distance

and return. Detective Rogers assumed Jones placed the bag in the community

dumpster. Detective Rogers and Agent Scot Hawks drove to the dumpster, opened

what appeared to be the bag Jones placed in his vehicle, and identified a package

addressed to Jones. Ultimately, Detective Rogers retrieved items from the trash

bag indicating the use or possession of marijuana.

[¶7.]        On March 11, Detective Rogers again observed Jones load something

into his vehicle and drive a short distance and return. Detective Rogers and

another officer returned to the dumpster and seized trash bags containing objects

linking the trash bags to Jones. In those bags, Detective Rogers also found partial

marijuana blunts and two marijuana stems (one stem tested presumptively positive

for marijuana).




                                         -3-
#27739

[¶8.]        On March 11, Detective Rogers used the information learned from the

pole camera to prepare an affidavit for a search warrant to install a GPS tracking

device on two vehicles at Jones’s residence. The circuit court signed the warrant,

and Detective Rogers installed the GPS tracking devices. Then on March 13, again

using the information obtained from the pole camera, Detective Rogers submitted a

second application for a search warrant to search Jones’s residence. The circuit

court signed the warrant. On March 19, 2015, Detective Rogers and others

executed the search warrant and subsequently arrested Jones. The State charged

Jones with multiple drug-related offenses.

[¶9.]        Jones moved to suppress the evidence obtained during the search,

arguing that the State’s use of the pole camera violated the Fourth Amendment.

The circuit court held a hearing. During the hearing, the court noted, “as a

preliminary matter, . . . the majority of the information presented by Officer Rogers

in the affidavits to request GPS monitoring and a search of [Jones’s] residence . . .

w[as] from information obtained through the use of the pole camera identified in

this matter.” The court informed counsel “that if the information provided in the

search warrant affidavits regarding the pole camera, if that information was

removed from the affidavits, that there would not be sufficient probable cause to

issue the warrants.” The court further indicated that “any evidence obtained as a

result of those search warrants would not be used pursuant to the Wong Sun fruit of

a poisonous tree decision.”

[¶10.]       In regard to the merits, the court found significant that the pole

camera “did not track the whereabouts of any of the residents other than the fact


                                          -4-
#27739

that they were either in the mobile home or outside the mobile home.” The court

found no difference between an officer’s ability to conduct a stakeout outside a

person’s residence and the use of technology in the officer’s place. The court further

found compelling that cameras “have become a common occurrence” in public

places. The court concluded society would not recognize that one has an unfettered

expectation of privacy once one steps outside his or her home.

[¶11.]       The court issued findings, conclusions, and an order denying Jones’s

motion to suppress. It held “[t]hat there was no physical invasion of [Jones’s]

residence or privacy, and the use of physical observation in this case, via a pole

camera, was conducted on public property, and without trespassing onto [Jones’s]

property, and thus, no Fourth Amendment violation has occurred.” The court

further concluded that even if use of the pole camera had violated the Fourth

Amendment, the good-faith exception to the exclusionary rule applied. Jones

appeals, arguing that the circuit court erred when it denied his motion to suppress.

                                Standard of Review

[¶12.]       We review a denial of a motion to suppress de novo. State v. Thunder,

2010 S.D. 3, ¶ 11, 777 N.W.2d 373, 377. The court’s findings of fact will not be

overturned unless clearly erroneous. Id. The application of the law to those facts,

or the “court’s legal rationale,” however, is a question of law reviewed de novo. Id.

                                      Analysis

[¶13.]       Jones likens this case to this Court’s decision in State v. Zahn, 2012

S.D. 19, 812 N.W.2d 490. In Zahn, we found unconstitutional law enforcement’s

warrantless use of a GPS tracking device attached to Zahn’s vehicle. Id. ¶ 31.


                                          -5-
#27739

Jones concedes that the use of a GPS tracking device involved a physical trespass

unlike law enforcement’s use of a pole camera on the city’s street light in this case.

But in Jones’s view, law enforcement’s installation of a pole camera specifically

targeted at his residence for the sole purpose of continuously surveilling the activity

just outside of his residence twenty-four hours a day for two months is equally if not

more intrusive than the GPS tracking device used in Zahn. He emphasizes that the

Fourth Amendment provides greater protection for homes and persons as compared

to effects like a vehicle.

[¶14.]        The Fourth Amendment gives people the right to be secure in their

persons, houses, papers, and effects against unreasonable searches and seizures,

and shall not be violated. U.S. Const. amend. IV; S.D. Const. art. VI, § 11.

Historically, “Fourth Amendment jurisprudence was tied to common-law

trespass”—a search occurs when the government physically intrudes upon a

person’s property. United States v. Jones, 565 U.S. 400, 405, 132 S. Ct. 945, 949,

181 L. Ed. 2d 911 (2012). Here, law enforcement’s use of a pole camera on a public

street was not a physical trespass into a protected area. But the United States

Supreme Court’s later cases “deviated from that exclusively property-based

approach.” Id. at 405-06, 132 S. Ct. at 950 (citing Katz v. United States, 389 U.S.

347, 351, 88 S. Ct. 507, 511, 19 L. Ed. 2d 576 (1967)). In Katz, the Court held that

“the Fourth Amendment protects people, not places.” 389 U.S. at 351, 88 S. Ct. at

511. Cases following Katz applied the test stated by Justice Harlan in his

concurrence—a search in violation of the Fourth Amendment also occurs when law

enforcement violates a person’s “reasonable expectation of privacy.” Jones, 565 U.S.


                                          -6-
#27739

at 406, 132 S. Ct. at 950 (quoting Katz, 389 U.S. at 360, 88 S. Ct. at 516 (Harlan, J.,

concurring)). The reasonable expectation of privacy test “has a source outside of the

Fourth Amendment, either by reference to concepts of real or personal property law

or to understandings that are recognized and permitted by society.” Id. at 408, 132

S. Ct. at 951 (quoting Minnesota v. Carter, 525 U.S. 83, 88, 119 S. Ct. 469, 472, 142

L. Ed. 2d 373 (1998)). This two-part test asks (1) “whether an individual exhibited

an actual expectation of privacy in the area searched” and (2) “whether society is

prepared to recognize that expectation of privacy as reasonable.” Zahn, 2012 S.D.

19, ¶ 20, 812 N.W.2d at 496 (quoting Thunder, 2010 S.D. 3, ¶ 16, 777 N.W.2d at

378). We determine whether a person has a legitimate expectation of privacy on a

“case-by-case basis, considering the facts of each particular situation.” Thunder,

2010 S.D. 3, ¶ 16, 777 N.W.2d at 379 (quoting State v. Hess, 2004 S.D. 60, ¶ 17, 680

N.W.2d 314, 322).

[¶15.]       Before we determine whether Jones had a reasonable expectation of

privacy that society would recognize as reasonable, we address the fact that the pole

camera recorded Jones’s activities in an area exposed to the public. Long ago, the

United States Supreme Court said, “What a person knowingly exposes to the public,

even in his own home or office, is not a subject of Fourth Amendment protection.”

Katz, 389 U.S. at 351, 88 S. Ct.at 511. “The Fourth Amendment protection of the

home has never been extended to require law enforcement officers to shield their

eyes when passing by a home on public thoroughfares.” California v. Ciraolo, 476

U.S. 207, 213, 106 S. Ct. 1809, 1812, 90 L. Ed. 2d 210 (1986). Likewise, the United

States Supreme Court has said—in examining the use of a beeper signal—that


                                          -7-
#27739

“[n]othing in the Fourth Amendment prohibited the police from augmenting the

sensory faculties bestowed upon them at birth with such enhancement as science

and technology afforded them in this case.” United States v. Knotts, 460 U.S. 276,

282, 103 S. Ct. 1081, 1086, 75 L. Ed. 2d 55 (1983).

[¶16.]       In line with Katz and Ciraolo, this Court upheld an officer’s use of a

zoom-lens camera to take photographs of marijuana observed by the officer’s naked

eye while flying over defendant’s residence. State v. Vogel, 428 N.W.2d 272, 276

(S.D. 1988). Other courts also have held that visual observation of areas exposed to

the public does not constitute a search, i.e., the cases cited by the dissent dating

before 2012. See, e.g., United States v. Bucci, 582 F.3d 108 (1st Cir. 2009); United

States v. Vankesteren, 553 F.3d 286 (4th Cir. 2009); United States v. Gonzalez,

328 F.3d 543 (9th Cir. 2003); United States v. Jackson, 213 F.3d 1269 (10th Cir.),

vacated on other grounds, 531 U.S. 1033, 121 S. Ct. 621, 148 L. Ed. 2d 531 (2000);

United States v. Aguilera, No. 06-CR-336, 2008 WL 375210 (E.D. Wis. Feb. 11,

2008) (the “substitution of a camera for in-person surveillance does not offend the

Fourth Amendment”); United States v. Clarke, No. Crim.3:04 CR SRU, 2005 WL

2645003 (D. Conn. July 19, 2005); United States v. West, 312 F. Supp. 2d 605

(D. Del. 2004); Rodriguez v. United States, 878 F. Supp. 20 (S.D.N.Y. 1995).

[¶17.]       But in 2012, the United States Supreme Court decided Jones, 565 U.S.

400, 132 S. Ct. 945. Jones examined the warrantless use of a GPS tracking device

on an automobile and ultimately concluded that a trespassory search occurred

requiring a warrant under the Fourth Amendment. Jones is relevant in this case

because both the majority and concurring decisions in Jones brought into question


                                           -8-
#27739

the legality of warrantless, long-term video surveillance of an individual’s activities

or home.

[¶18.]       Justice Scalia, authoring the Opinion of the Court, noted that although

“our cases suggest that such visual observation is constitutionally permissible[, i]t

may be that achieving the same result [(targeted, long-term surveillance)] through

electronic means, without an accompanying trespass, is an unconstitutional

invasion of privacy[.]” Jones, 565 U.S. at 412, 132 S. Ct. at 953-54 (emphasis added)

(The majority declined to address this question.). Likewise, Justice Alito,

concurring in the judgment and joined by Justices Ginsburg, Breyer, and Kagan,

recognized that advancement in technology changes privacy expectations. Thus,

although “relatively short-term monitoring of a person’s movements on public

streets accords with expectations of privacy that our society has recognized as

reasonable,” id. at 430, 132 S. Ct. at 964 (Alito, J., concurring in the judgment),

“existing Fourth Amendment doctrine” must consider 21st-century surveillance

techniques to determine “whether respondent’s reasonable expectations of privacy

were violated by the long-term monitoring of the movements of the vehicle he

drove.” Id. at 419, 430, 132 S. Ct. at 958, 964.

[¶19.]       Justice Sotomayor wrote a separate concurring opinion noting the

privacy concerns evident in “the Government’s unrestrained power to assemble data

that reveal private aspects of identity[.]” Id. at 416, 132 S. Ct. at 956 (Sotomayor,

J., concurring). “Awareness that the Government may be watching chills

associational and expressive freedoms.” Id. Justice Sotomayor also endorsed

Justice Alito’s sentiments: “As Justice Alito incisively observes, the same


                                          -9-
#27739

technological advances that have made possible nontrespassory surveillance

techniques will also affect the Katz test by shaping the evolution of societal privacy

expectations.” Id. at 415, 132 S. Ct. at 955.

[¶20.]       Following Jones, several courts have examined whether long-term

video surveillance constitutes a search. The circumstances of the cases vary but can

be categorized as cases involving video surveillance of the activities: (1) outside a

business, (2) outside a home other than the defendant’s, (3) in a public place not

including the defendant’s home, and (4) outside the defendant’s home. In those

cases involving video surveillance of the activities outside the defendant’s home,

some courts have declined to consider either the aggregate nature of the

surveillance or the fact that the public does not get exposed to the aggregate of

another’s comings and goings. Instead, these decisions rely on the reasoning in

Katz, Knotts, and Ciraolo, to conclude that what one exposes to the public is not

protected and that law enforcement can augment their sensory faculties with

technology. See, e.g., United States v. Houston, 813 F.3d 282, 288 (6th Cir. 2016)

(“The ATF agents only observed what Houston made public to any person traveling

on the roads surrounding the farm. Additionally, the length of the surveillance did

not render the use of the pole camera unconstitutional, because the Fourth

Amendment does not punish law enforcement for using technology to more

efficiently conduct their investigations.”); United States v. Anderson-Bagshaw, 509

Fed. Appx. 396 (6th Cir. 2012); United States v. Brooks, 911 F. Supp. 2d 836, 843 (D.

Ariz. 2012) (“[L]aw enforcement’s use of the pole camera affixed to the arena was ‘a

prudent and efficient use of modern technology’ to enhance their sense of sight and


                                          -10-
#27739

allowed for law enforcement to see ‘what may be seen’ from a public vantage point

where they had a right to be.”); accord United States v. Campuzano-Chavez, No. CR-

15-00154-HE, 2016 WL 879326 (W.D. Okla. March 7, 2016); United States v.

Gilliam, Nos. 02:12-CR-93, 02:13-CR-235, 2015 WL 5178197 (W.D. Penn. Sept. 4,

2015); Martinez-Turcio v. United States, No. 6:10-CR-00054-GRA-1, 2013 WL

12106924 (D.S.C. Oct. 18, 2013); United States v. Baltes, 8:11-CR-282 (MAD), 2013

WL 11319002 (N.D.N.Y. April 22, 2013); United States v. Nowka, No. 5:11-CR-474-

VEH-HGD, 2012 WL 6610879 (N.D. Ala. Dec. 17, 2012).

[¶21.]       In the other categories of cases, courts concluded that no search

occurred based on controlling precedent in the respective circuit or because the area

surveilled was not a home or the defendant’s home. State v. Duvernay, ___ N.E.3d

___, No. 1-16-62, 2017 WL 2537559 (Ohio Ct. App. June 12, 2017) (applying

precedent); United States v. Pratt, 16-CR-20677-06, 2017 WL 2403570 (E.D. Mich.

June, 2, 2017) (video surveillance of an uninhabited building not owned by

defendant); United States v. Bailey, 15-CR-6082G, 2016 WL 6995067 (W.D.N.Y.

Nov. 29, 2016) (video surveillance of area surrounding home not owned by

defendant—he was a guest); United States v. Garcia-Gonzalez, No. 14-10296-LTS,

2015 WL 5145537 (D. Mass. Sept. 1, 2015) (bound by first circuit precedent); United

States v. Wymer, 40 F. Supp. 3d 933 (N.D. Ohio 2014) (surveillance of defendant’s

business); United States v. Root, No. 2:14-CR-0001-TOR-2, 2014 WL 4715874 (E.D.

Wash. Sept. 22, 2014) (camera did not record front or back door of the house; the

views did not even come close to the house); United States v. Moore, No. 14-20206-

CR, 2014 WL 4639419 (S.D. Fla. Sept. 16, 2014) (video surveillance did not capture


                                        -11-
#27739

home; it captured activities on a commercial property). And one decision concluded

that the use of lengthy, sustained video surveillance of a person’s home constituted

a search. United States v. Vargas, No. CR-13-6025-EFS (E.D. Wash. Dec. 15, 2014).

[¶22.]       Nevertheless, the above decisions by federal courts of appeal and other

lower courts do not bind this Court’s examination of the question whether Jones

had a reasonable expectation of privacy that society would recognize as reasonable.

See State v. Greger, 1997 S.D. 14, ¶ 6 n.5, 559 N.W.2d 854, 859 n.5 (quoting Asarco,

Inc. v. Kadish, 490 U.S. 605, 617, 109 S.Ct. 2037, 2045, 104 L.Ed.2d 696 (1989)

(“state courts . . . possess the authority, absent a provision for exclusive federal

jurisdiction, to render binding judicial decisions that rest on their own

interpretations of federal law”)). And we do not find dispositive that the United

States Supreme Court has held years ago—in regard to observation via other sense-

enhancing means—that a search did not occur. See Dissent, infra ¶ 58.

[¶23.]       Indeed, what privacy expectations were reasonable in 1986 when

Ciraolo was decided, in 1983 when Knotts was decided, or in 1967 when Katz was

decided do not alone dictate what expectations are reasonable today. “It would be

foolish to contend that the degree of privacy secured to citizens by the Fourth

Amendment has been entirely unaffected by the advance of technology.” Kyllo v.

United States, 533 U.S. 27, 33-34, 121 S. Ct. 2038, 2043, 150 L. Ed. 2d 94 (2001). If

there comes a time when “‘twenty-four hour surveillance of any citizen of this

country will be possible, without judicial knowledge or supervision’ . . . there will be

time enough then to determine whether different constitutional principles may be




                                          -12-
#27739

applicable.” Knotts, 460 U.S. at 283-84, 103 S. Ct. 1086 (Quoting the respondent’s

brief.).

[¶24.]       Even so, the dissent further argues that “this Court should not follow

Justice Alito’s concurring opinion.” Infra ¶ 59. It quotes a sentence from Kyllo that

the “Fourth Amendment’s protection of the home has never been tied to

measurement of the quality or quantity of information obtained.” 533 U.S. at 37,

121 S. Ct. at 2045. Notably, the sentences in Kyllo following the one quoted by the

dissent reveal that the Supreme Court was referring to the premise that the home—

the physical home—“is held safe from prying government eyes.” See id. Thus, when

police conduct trespasses the home, the quantity or quality of information obtained

does not dictate whether a trespassory search occurred.

[¶25.]       But this case does not concern a physical trespass; therefore, the Katz

analysis controls. Indeed, the majority in Jones recognized that “resort must be had

to Katz analysis” when the Court “may have to grapple with” the question whether

achieving visual observation through electronic means constitutes a search under

the Fourth Amendment “in some future case where a classic trespassory search is

not involved[.]” 565 U.S. at 412-13, 132 S. Ct. at 954. We note that the Katz

analysis comes directly from a concurring writing in Katz. We further note that in

Jones three justices joined Justice Alito’s writing, and Justice Sotomayor endorsed

the view that examining the existence of a reasonable expectation of privacy

includes considering the method of surveillance, what the method has the potential

to produce, and how the method implicates the evolution of privacy expectations

under Katz. Id. at 414-16, 132 S. Ct. at 955-56 (Sotomayor, J., concurring).


                                        -13-
#27739

[¶26.]       Because today’s case requires this Court to “grapple with these ‘vexing

problems’” not answered in Jones or any other United States Supreme Court case,

we apply the two-part Katz test to the circumstances of this case. See id. at 412,

132 S. Ct. at 945 (majority opinion). We examine whether Jones had a subjective

expectation of privacy that society would recognize as reasonable.

             1. Subjective Expectation of Privacy

[¶27.]       The State claims Jones did not have a subjective expectation of privacy

because Jones’s activities were “vividly and continuously exposed to the public.” In

the State’s view, the pole camera merely captured what any person standing on the

street could observe with a naked eye. The State also contends that Jones did not

expect his actions to be private because he took no effort to obstruct the public’s

view of his activities. The dissent agrees, asserting that Jones did “not even claim—

let alone prove—that [he] subjectively believed his activities in front of his home

were concealed from public observation.” Infra ¶ 54.

[¶28.]       Yes, Jones did not claim that he had an expectation of privacy in each

individual activity outside his home. Nor did he assert that he attempted to conceal

the front of his home from public observation. But he likens his subjective

expectation of privacy to that argued by the defendant in Zahn. Jones claims that

he had a subjective expectation of privacy in the whole of his movements. In

particular, he asserted that he expected to be free from 24/7 targeted, long-term

observation of his comings and goings from his home, his guests’ comings and

goings, the types of cars coming and going from his home, etc.




                                          -14-
#27739

[¶29.]       To adopt the dissent’s view would require us to ignore the method of

surveillance used in this case and look only to whether Jones attempted to conceal

every activity outside his home. Such a constricted analysis would ignore that

traditional law enforcement surveillance techniques cannot accumulate the vast

array of information that targeted, long-term video surveillance can capture. The

information gathered through the use of targeted, long-term video surveillance will

necessarily include a mosaic of intimate details of the person’s private life and

associations. At a minimum, it could reveal who enters and exits the home, the

time of their arrival and departure, the license plates of their cars, the activities of

the occupant’s children and friends entering the home, information gleaned from

items brought into the home revealing where the occupant shops, how garbage is

removed, what service providers are contracted, etc.

[¶30.]       Notably, the United States Supreme Court in Ciraolo identified “future

electronic developments and” and noted “the potential for electronic interference

with private communications[.]” 476 U.S. at 214, 106 S. Ct. at 1813. We too

recognized “that privacy interests must be protected” and that “there is a limit to

permissible surveillances and searches.” Vogel, 428 N.W.2d at 275, 277 (noting that

the case did not involve “sophisticated gadgetry” or “special equipment not

generally in use”). More recently, albeit in dicta, we said in Zahn that “[w]hile a

reasonable person understands that his movements on a single journey are

conveyed to the public, he expects that those individual movements will remain

‘disconnected and anonymous.’” 2012 S.D. 19, ¶ 22, 812 N.W.2d at 497 (quoting

United States v. Maynard, 615 F.3d 544, 563 (D.C. Cir. 2010)).


                                          -15-
#27739

[¶31.]       We conclude that Jones had a subjective expectation of privacy based

on the amassed nature of Detective Rogers’s surveillance of Jones’s activity.

Indeed, the expectation of privacy changes when officers are able to “capture[ ]

something not actually exposed to public view—the aggregate of all of [the

defendant’s] coming and going from the home, all of his visitors, all of his cars, all of

their cars, and all of the types of packages or bags he carried and when.” Garcia-

Gonzalez, 2015 WL 5145537, at *5; see also Jones, 565 U.S. at 408, 132 S. Ct. at 951

(citing Carter, 525 U.S. at 88, 119 S. Ct. at 473).

             2. Reasonable Expectation of Privacy

[¶32.]       We next consider whether Jones’s subjective expectation of privacy was

reasonable. “After all, his personal desire for privacy alone, no matter how

earnestly held, does not trigger the protections of the Fourth Amendment.” Zahn,

2012 S.D. 19, ¶ 23, 812 N.W.2d at 497. The State emphasizes that Detective Rogers

could have observed Jones’s movements in the same fashion that the camera

captured his movements had the detective or another officer parked a vehicle along

the public street. The State also claims that society would not recognize that Jones

had an “unfettered expectation of privacy” for his actions outside of his residence.

[¶33.]       But Jones is not asserting an unfettered right to expect privacy in his

movements in public. He is claiming that society would not give law enforcement

an unfettered right to use targeted, long-term video surveillance without any regard

for or protection of a citizen’s right to privacy. This type of surveillance is different

than law enforcement’s warrantless use of pole cameras during Hot Harley Nights

in downtown Sioux Falls or during the Sturgis Motorcycle Rally. In Jones’s view,


                                           -16-
#27739

judicial oversight by requiring officers to obtain a warrant ensures that officers do

not violate a citizen’s Fourth Amendment right to privacy when using a pole camera

to observe activity outside a citizen’s residence.

[¶34.]       We agree. The government action in this case is markedly different

than the government actions in Katz, Ciraolo, and Knotts. Four United States

Supreme Court justices recognized as much in comparing the use of a GPS tracking

device and 18th-century situations: “it is almost impossible to think of late-18th-

century situations that are analogous to what took place in this case.” Jones, 565

U.S. at 420, 132 S. Ct. at 958 (Alito, J., concurring). Again, the United States

Supreme Court left open the question whether long-term surveillance is an

unconstitutional invasion of privacy. Id. at 412, 132 S. Ct. at 954 (majority

opinion). See, e.g., Brooks, 911 F. Supp. 2d at 842 (recognizing that Jones left open

for “some future case” the question whether the Supreme Court “is willing to accept

the principle that Government surveillance can implicate an individual’s reasonable

expectation of privacy over time”); Garcia-Gonzalez, 2015 WL 5145537, at *3

(recognizing that legality of longer-term video surveillance of an individual’s home

or activities has not been decided). And Houston, Bucci, and Jackson, although not

binding, did not distinguish society’s expectation of privacy in disconnected and

anonymous movements knowingly exposed to the public from society’s expectation

of privacy in the whole of one’s movements exposed to the public. The decisions also

did not examine how “technology can change those [privacy] expectations.” Jones,

565 U.S. at 427, 132 S. Ct. at 962 (Alito, J., concurring). Even so, Bucci and

Jackson were decided before Jones.


                                          -17-
#27739

[¶35.]         The indiscriminate nature in which law enforcement can intrude upon

citizens with warrantless, long-term, and sustained video surveillance raises

substantial privacy concerns, concerns not present in Knotts, Ciraolo, and Vogel.

See Garcia-Gonzalez, 2015 WL 5145537, at *8 (listing and discussing cases from

courts that have found “Fourth Amendment problems with extended pole camera

surveillance”); Vargas, No. CR-13-6025-EFS (order granting a defendant’s motion to

suppress evidence obtained from the warrantless use of a pole camera to observe

and record the defendant’s home for six weeks). The dissent, however, compares the

pole camera used in this case to “video cameras [that] have been in general public

use for years, if not decades.” 1 Infra ¶ 60. The dissent also asserts that “law

enforcement did not utilize sense-enhancing technology[.]”

[¶36.]         On the contrary, the pole camera is not a mere video camera and most

certainly allowed law enforcement to enhance their senses. The pole camera

captured Jones’s activities outside his home twenty-four hours a day, sent the

recording to a distant location, and allowed the officer to view it at any time and to

replay moments in time. A mere video camera does not accomplish this. More

importantly, this type of surveillance does not grow weary, or blink, or have family,

friends, or other duties to draw its attention. Much like the tracking of public

movements through GPS monitoring, long-term video surveillance of the home will



1.       Kyllo states that exploration of a home conducted with a device not in use by
         the general public is a presumptively unreasonable search. 533 U.S. at 40,
         121 S. Ct. at 2046. However, this does not necessarily mean the converse is
         true. The Court in Kyllo did not say that exploration of a home with a device
         in use by the general public is always presumptively reasonable or that such
         an exploration is never a search.

                                          -18-
#27739

generate “a wealth of detail about [the home occupant’s] familial, political,

professional, religious, and sexual associations.” See Jones, 565 U.S. at 415, 132 S.

Ct. at 955 (Sotomayor, J., concurring). The recordings could be stored indefinitely

and used at will by the State to prosecute a criminal case or investigate an occupant

or a visitor.

[¶37.]          As we recognized in Zahn, “unfettered use of surveillance technology

could fundamentally alter the relationship between our government and its

citizens[.]” 2012 S.D. 19, ¶ 31, 812 N.W.2d at 499. It raises the specter of an

Orwellian state and unlocks the gate to a true surveillance society. Indeed, the pole

camera targeted at Jones’s trailer allowed Detective Rogers to examine at his will

and from any location when Jones left his house, how long he was gone, when a

guest or multiple guests arrived (and the license plates), when the guests left, when

he purchased items or food, when he took out his garbage, etc. These observations

revealed the patterns of Jones’s life and were gathered without a neutral judicial

official deciding whether law enforcement had probable cause to justify the

intrusion.

[¶38.]          This does not mean that “the advance of technology would one-sidedly

give criminals the upper hand.” Houston, 813 F.3d at 290. “We recognize that

police must be allowed to use developing technology in the ‘often competitive

enterprise of ferreting out crime.’” Zahn, 2012 S.D. 19, ¶ 32, 812 N.W.2d at 500

(quoting State v. Sweedland, 2006 S.D. 77, ¶ 22, 721 N.W.2d 409, 415). But when

citizens have a reasonable expectation of privacy, law enforcement must first obtain

a warrant. Id.; United States v. Falls, 34 F.3d 674, 679 (8th Cir. 1994) (“[S]ilent


                                           -19-
#27739

video surveillance, conducted consistent with the Fourth Amendment, is

authorized[.]”). To conclude otherwise means that law enforcement would be free to

place a video camera at any public location and film the activity outside any

residence, for any reason, for any length of time, all while monitoring the residence

from a remote location by computer or phone.

[¶39.]       In response, the dissent insists that “the best solution to such concerns

is legislative—not judicial.” Infra ¶ 62. It claims this opinion holds that the United

States Constitution prohibits “a two-month surveillance of the front of a residence

from a public vantage point.” Infra ¶ 62 n.11; accord infra ¶ 52. Thus, according to

the dissent, “[i]f the controlling law is to change, such change should come either

from the United States Supreme Court or the South Dakota Legislature.” Infra ¶

63.

[¶40.]       On the contrary, this case concerns long-term, remote surveillance, and

there is no controlling law on that question. More importantly, the question

whether a search occurred in this case in violation of the Fourth Amendment is

judicial—not legislative. The South Dakota Legislature has not yet enacted

legislation governing law enforcement’s use of pole cameras for surveillance;

therefore, this case implicates the Katz test. See Jones, 565 U.S. at 412-13, 132 S.

Ct. at 954 (explaining that the Katz test will be necessary to “grapple with” the

question).

[¶41.]       Even so, today’s case does not prevent the Legislature from “regulating

law enforcement’s use of long-term surveillance.” Infra ¶ 62. For example, in

response to decisions by the United States Supreme Court interpreting the Fourth


                                         -20-
#27739

Amendment, Congress has enacted comprehensive legislation. See Jones, 565 U.S.

at 427-28, 132 S. Ct. at 963 (Alito, J., concurring) (discussing an example); Smith v.

Maryland, 442 U.S. 735, 99 S. Ct. 257, 761 L. Ed. 2d 220 (1979) (prompting the

enactment of the Foreign Intelligence Surveillance Act in 1978). We also note that

today’s decision does not declare a rigid rule against law enforcement’s use of long-

term, remote surveillance. Infra ¶ 62 n.11. Nor does today’s case prevent the

Legislature from regulating long-term surveillance, including surveillance for

longer than two months.

[¶42.]        Instead, we decide today’s case on the circumstances presented—the

warrantless use of a pole camera to surveil a suspect’s activities outside his

residence for two months, which camera law enforcement installed moments after

receiving a tip regarding alleged criminal activity. As Justice Alito recognized,

when the State has not enacted legislation, “[t]he best that we can do in this case is

to apply existing Fourth Amendment doctrine and to ask whether the use of [the

unregulated technology] in a particular case involved a degree of intrusion that a

reasonable person would not have anticipated.” Jones, 565 U.S. at 430, 132 S. Ct.

at 964 (Alito, J., concurring).

[¶43.]        We conclude that Detective Rogers’s warrantless use of a pole camera,

specifically installed to chronicle and observe Jones’s activities outside his residence

from January 23 to March 19, constituted a search under the Fourth Amendment—

“its use violates an expectation of privacy that society is prepared to recognize as

reasonable.” See Zahn, 2012 S.D. 19, ¶ 28, 812 N.W.2d at 498. Because Detective

Rogers’s use of the pole camera constituted a search, Detective Rogers was required


                                          -21-
#27739

to first obtain a warrant. The circuit court’s legal conclusion to the contrary is

reversed.

               3. Good Faith Exception to the Exclusionary Rule

[¶44.]         “[A] warrantless search and seizure is per se unreasonable unless it

falls within one of the jealously and carefully drawn, strictly circumscribed

exceptions to the warrant requirement.” Sweedland, 2006 S.D. 77, ¶ 14, 721

N.W.2d at 413 (quoting State v. Luxem, 324 N.W.2d 273, 279 (S.D. 1982)). The

State bears the burden of proving an exception. Id. Here, the State does not argue

that an exception to the warrant requirement applies. 2 Rather, it asks this Court to

deny suppression based on the good faith exception to exclusionary rule.

[¶45.]         The Fourth Amendment does not mandate exclusion when officers

conduct an illegal search. State v. Sorensen, 2004 S.D. 108, ¶ 8, 688 N.W.2d 193,

196. This is because “[e]xclusion is ‘not a personal constitutional right,’ nor is it

designed to ‘redress the injury’ occasioned by an unconstitutional search.” Davis v.

United States, 564 U.S. 229, 236, 131 S. Ct. 2419, 2426, 180 L. Ed. 2d 285 (2011)

(quoting Stone v. Powell, 428 U.S. 465, 486, 96 S. Ct. 3037, 49 L. Ed. 2d 1067

(1976)). The exclusionary rule is “a judicially created remedy to deter constitutional

violations by government officials.” Sorensen, 2004 S.D. 108, ¶ 8, 688 N.W.2d at

196.



2.       The State also argues that affidavits filed in support of the search warrants
         remain sufficient after removing the information gained via the pole cameras.
         At the suppression hearing, the circuit court said that it would find the
         affidavits insufficient if the evidence from the pole camera was removed from
         the affidavits. The State did not file a notice of review challenging the court’s
         decision on this. That waives the issue before this Court.

                                            -22-
#27739

[¶46.]       Jones claims it would be unjust to apply the rule here. He argues that

that the State did not rely on or mention the good faith exception to the

exclusionary rule at the suppression hearing, and the court did not examine the

exclusionary rule or good faith exception in its oral ruling. Jones is correct. The

good faith exception first appeared in the State’s proposed findings of fact and

conclusions of law. Jones concedes he did not specifically object to the State’s

proposed application of the good faith exception. Instead, he asks this Court to

enforce the circuit court’s oral statement at the hearing that the evidence obtained

would be suppressed if the search violated the Fourth Amendment. This we decline

to do. The question whether to apply the good faith exception to the exclusionary

rule was before the circuit court in the State’s proposed findings and conclusions,

and the court adopted the State’s request to apply the exception. Jones directs us to

no law that precludes the circuit court from applying the rule simply because the

parties did not discuss it at the suppression hearing.

[¶47.]       “We examine the good faith exception de novo.” Id. ¶ 9, 688 N.W.2d at

197. In United States v. Leon, the United States Supreme Court noted that

             [t]he deterrent purpose of the exclusionary rule necessarily
             assumes that the police have engaged in willful, or at the very
             least negligent, conduct which has deprived the defendant of
             some right. By refusing to admit evidence gained as a result of
             such conduct, the courts hope to instill in those particular
             investigating officers, or in their future counterparts, a greater
             degree of care toward the rights of an accused.

468 U.S. 897, 919, 104 S. Ct. 3405, 3418, 82 L. Ed. 2d 677 (1984) (quoting United

States v. Peltier, 422 U.S. 531, 539, 95 S. Ct. 2313, 2318, 45 L. Ed. 2d 374 (1975)).

This Court has applied the exception when an officer relied on binding appellate


                                          -23-
#27739

precedent or a subsequently invalidated statute. State v. Edwards, 2014 S.D. 63, ¶

19, 853 N.W.2d 246, 254; accord Davis, 564 U.S. at 249, 131 S. Ct. at 2434. We

have also declined to exclude evidence when an officer made an objectively

reasonable mistake when executing a warrant. Hess, 2004 S.D. 60, ¶ 21, 680

N.W.2d at 323-24 (executed warrant at the wrong house). More often, we have

applied the exception when an officer relied on a warrant in good faith before

conducting a search or seizure and the issue on appeal was whether the warrant

was invalid. State v. Running Shield, 2015 S.D. 78, ¶ 12, 871 N.W.2d 503, 508;

Sorensen, 2004 S.D. 108, ¶ 18, 688 N.W.2d at 200; State v. Saiz, 427 N.W.2d 825,

828 (S.D. 1988).

[¶48.]       Here it is troubling that Detective Rogers had the pole camera

installed solely in response to a tip that Jones may be dealing large quantities of

marijuana. Detective Rogers did not independently acquire suspicion of criminal

activity. He simply received the tip and installed the pole camera to be directed at

Jones’s trailer. But this is not to say Detective Rogers acted in bad faith or that

suppression of the evidence would deter law enforcement wrongdoing. The circuit

court found that “Detective Rogers was not aware of any prior uses of pole cameras

by law enforcement where a search warrant was required prior to its installation.”

Based on the facts of this case, Detective Rogers acted reasonably, and the circuit

court did not err when it denied Jones’s motion to suppress based on the good faith

exception to the exclusionary rule.

[¶49.]       Reversed in part and affirmed in part.

[¶50.]       SEVERSON and KERN, Justices, concur.


                                         -24-
#27739

[¶51.]       GILBERTSON, Chief Justice, and ZINTER, Justice, dissent.



GILBERTSON, Chief Justice (dissenting).

[¶52.]       Respectfully, I dissent. Today, the Court holds that the U.S.

Constitution requires law enforcement to obtain a search warrant before conducting

“long-term surveillance” (in this case, two-month video surveillance) of the front of a

residence from a public vantage point. Yet, the United States Supreme Court “has

to date not deviated from the understanding that mere visual observation does not

constitute a search.” United States v. Jones, 565 U.S. 400, 412, 132 S. Ct. 945, 953,

181 L. Ed. 2d 911 (2012). Accordingly, courts throughout this nation have

overwhelmingly—if not unanimously—acknowledged the same. This Court has

failed to identify even a single opinion holding that an officer needs a warrant to

record with a camera that which can be viewed by the naked eye without a warrant.

This decision stands alone in its holding despite the fact that this is hardly a case of

first impression. In light of the United States Supreme Court’s explicit statement

in Jones, as well as an overwhelming body of persuasive authorities, I would affirm

the circuit court’s denial of Jones’s motion to suppress evidence on the merits

without resorting to the good-faith exception.

[¶53.]       The State may not unreasonably search or seize an individual. U.S.

Const. amend. IV; S.D. Const. art. VI, § 11. Under the Fourth Amendment, “the

police must, whenever practicable, obtain advance judicial approval of searches and

seizures through the warrant procedure[.]” Terry v. Ohio, 392 U.S. 1, 20, 88 S. Ct.

1868, 1879, 20 L. Ed. 2d 889 (1968). Unless an exception applies, observation is a


                                          -25-
#27739

search in the constitutional sense when accomplished by government trespass into

an area protected by the Fourth Amendment. Jones, 565 U.S. at 406, 132 S. Ct.

at 950 (“[F]or most of our history the Fourth Amendment was understood to embody

a particular concern for government trespass upon the areas (‘persons, houses,

papers, and effects’) it enumerates.”). Even when a trespass does not occur, “a

Fourth Amendment search occurs when the government violates a subjective

expectation of privacy that society recognizes as reasonable.” Kyllo v. United States,

533 U.S. 27, 33, 121 S. Ct. 2038, 2042, 150 L. Ed. 2d 94 (2001).

[¶54.]       This case does not involve a physical trespass into a protected area;

therefore, we must determine whether Jones exhibited a subjective expectation of

privacy that is objectively reasonable. Under the first prong, Jones has not

established that he subjectively believed his activities in front of his home—in

particular, dumping his trash—were concealed from public view. As the State

points out, “[Jones’s] trailer was not obstructed by any fence, gate, or anything else

that blocked its view from the public street or pole camera.” See United States v.

Bucci, 582 F.3d 108, 116-17 (1st Cir. 2009) (“There are no fences, gates or shrubbery

located in front of Bucci’s residence that obstruct the view of the driveway or the

garage from the street. Both are plainly visible.”). Jones’s briefs to this Court do

not even claim—let alone prove—that Jones subjectively believed his activities in

front of his home were concealed from public observation. Likewise, although the

Court’s opinion includes a section labeled “Subjective Expectation of Privacy,” supra

¶¶ 27-31, that section is devoted entirely to discussing whether it was possible for




                                         -26-
#27739

Jones to have a subjective expectation of privacy—not whether he actually had one.

After concluding Jones could have had one, the Court simply assumes that he did. 3

[¶55.]         Even if we assume that Jones subjectively believed his activities in

front of his home were concealed from public observation, such a belief would not be

objectively reasonable. The United States Supreme Court has long held that “the

mere fact that an individual has taken measures to restrict some views of his

activities [does not] preclude an officer’s observations from a public vantage point

where he has a right to be and which renders the activities clearly visible.”

California v. Ciraolo, 476 U.S. 207, 213, 106 S. Ct. 1809, 1812, 90 L. Ed. 2d 210

(1986). “What a person knowingly exposes to the public, even in his own home or

office, is not a subject of Fourth Amendment protection.” Katz v. United States,

389 U.S. 347, 351, 88 S. Ct. 507, 511, 19 L. Ed. 2d 576 (1967). Thus, “visual

observation [of the portion of a house that is in plain public view] is no ‘search’ at

all[.]” Kyllo, 533 U.S. at 32, 121 S. Ct. at 2042. The Supreme Court “has to date not

deviated from the understanding that mere visual observation does not constitute a

search.” Jones, 565 U.S. at 412, 132 S. Ct. at 953 (emphasis added) (citing Kyllo,

533 U.S. at 31-32, 121 S. Ct. at 2041-42).

[¶56.]         Despite the Jones majority’s unambiguous affirmation that mere

visual observation does not constitute a search, this Court now claims “there is no


3.       According to the Court, Jones “claims that he had a subjective expectation of
         privacy in the whole of his movements. In particular, he asserted that he
         expected to be free from 24/7 targeted, long-term observation[.]” Supra ¶ 28.
         But this claim is unsupported. Jones’s argument to this Court consists
         almost entirely of analogizing this case to State v. Zahn, 2012 S.D. 19,
         812 N.W.2d 490. Nowhere does Jones claim to have had a subjective
         expectation of privacy.

                                          -27-
#27739

controlling law” that “concerns long-term, remote surveillance[.]” Supra ¶ 40.

Based on this claim, the Court adopts a new Fourth Amendment theory advanced

by Justice Alito in his four-vote, concurring opinion in Jones. 4 According to the

Court, surveillance may become a search within the meaning of the Fourth

Amendment based on the quality and quantity of information obtained. See supra

¶¶ 34-35. Thus, because the Court finds that visually observing the front of Jones’s

residence for eight weeks produced a “wealth” of personal information, supra ¶ 36,

the Court concludes the use of a pole camera in this case was a search.

[¶57.]         The Court’s claim that the constitutionality of long-term surveillance is

an open question, supra ¶ 34, is incorrect. The Court supports this claim by citing

but not quoting Jones, 565 U.S. at 412, 132 S. Ct. at 954. Yet, this portion of the

Jones opinion does not even mention the duration of surveillance let alone indicate

that such is a factor in determining whether a search has occurred. Even if it did,

the Supreme Court has indicated that even year-long visual observation of a

residence is not a search under the Fourth Amendment. See Kyllo, 533 U.S. at 35

n.2, 121 S. Ct. at 2043 n.2. If a period of one year is not “too long,” then neither is

the eight-week period at issue in this case.

[¶58.]         More importantly, the notion that observation through electronic,

sense-enhancing means may be a search under the Fourth Amendment is hardly a



4.       The Court suggests Justice Alito’s view is controlling because according to the
         Court, Justice Sotomayor “endorsed” Justice Alito’s writing. Supra ¶¶ 19, 25.
         Yet, Justice Sotomayor did not join Justice Alito’s writing. In fact, she
         explicitly joined the majority opinion, which declined to reach the issues
         raised by Justice Alito. Jones, 565 U.S. at 418, 132 S. Ct. at 957 (Sotomayor,
         J., concurring).

                                           -28-
#27739

new concept; the Supreme Court said the same in Kyllo, 533 U.S. at 34, 121 S. Ct.

at 2043. In that case, the Supreme Court considered “whether the use of a thermal-

imaging device aimed at a private home from a public street to detect relative

amounts of heat within the home constitutes a ‘search’ within the meaning of the

Fourth Amendment.” Id. at 29, 121 S. Ct. at 2040-41. In concluding that such

surveillance does constitute a search, the Supreme Court distinguished mere visual

observation from law enforcement’s use of “sense-enhancing technology[.]” Id. at 34,

121 S. Ct. at 2043. The Supreme Court held: “Where, as here, the Government uses

a device that is not in general public use, to explore details of the home that would

previously have been unknowable without physical intrusion, the surveillance is a

‘search’ and is presumptively unreasonable without a warrant.” Id. at 40, 121 S. Ct.

at 2046. Thus, the Jones majority’s electronic-means statement does not suggest an

“open question”; it simply refers to existing precedent. 5

[¶59.]         Even if the Jones majority’s reference to Kyllo’s electronic-means

analysis could be read as indicating the constitutionality of long-term surveillance

is an open question, this Court should not follow Justice Alito’s concurring opinion. 6



5.       The Court dismisses Kyllo, which was decided in 2001, as a case decided
         “years ago.” Supra ¶ 22. United States Supreme Court opinions do not have
         expiration dates. Moreover, in the very next paragraph, the Court relies on
         Kyllo for the Court’s central proposition—that the advance of technology
         affects the public’s expectation of privacy. See supra ¶ 23.

6.       The Court cites State v. Zahn, 2012 S.D. 19, 812 N.W.2d 490, as if this Court
         had already adopted the quality-and-quantity-of-information theory. See
         supra ¶ 37. Although we discussed Justice Alito’s concurring opinion from
         Jones in Zahn, we did so only after applying the Jones majority’s physical-
         trespass analysis to conclude a search had occurred. Zahn, 2012 S.D. 19,
         ¶ 19, 812 N.W.2d at 496. Two of the five justices on this Court disagreed
                                                                    (continued . . .)
                                           -29-
#27739

Not only did a majority of the Supreme Court decline to adopt the quality-and-

quantity-of-information approach in Jones, the Supreme Court has previously said

that “[t]he Fourth Amendment’s protection of the home has never been tied to

measurement of the quality or quantity of information obtained.” Kyllo, 533 U.S.

at 37, 121 S. Ct. at 2045 (emphasis added). Rather, the question whether police

conduct constitutes a search depends on the method of surveillance, not the product

of surveillance. Id. at 37-40, 121 S. Ct. at 2045-46. 7 The Jones majority’s

electronic-means statement only confirms this view. If the quality and quantity of

information obtained dictates whether surveillance is a search, then the method of

obtaining that information should not matter; yet, this conclusion is clearly contrary

to Jones. See Jones, 565 U.S. at 412, 132 S. Ct. at 953-54 (observing that one

method of surveillance may be constitutional even though obtaining the same

information via another method is unconstitutional).

[¶60.]         So contrary to the Court’s claim that there is no controlling authority,

supra ¶ 40, this case is squarely controlled by, e.g., Kyllo and Katz. And under

these binding opinions, the question that should be addressed in this case is

__________________
(. . . continued)
         with issuing that dictum. The remaining three justices found it “appropriate”
         only because “both parties focused on the application of the Katz ‘reasonable
         expectation of privacy’ test” and because “[a]t the time [the] case was argued,
         the United States Supreme Court had not yet decided Jones.” Zahn,
         2012 S.D. 19, ¶ 20 n.3, 812 N.W.2d at 496 n.3. Thus, Zahn’s dictum is
         specifically confined to that case.

7.       If the need for a warrant depends on the product of surveillance, law
         enforcement will not know whether a warrant is required until after the
         surveillance has been conducted. In practice, then, law enforcement should
         seek a warrant for any surveillance from a public vantage point lest this
         Court subsequently consider the surveillance too successful.

                                           -30-
#27739

whether the device used by the State is “in general public use” and whether the

State used that device “to explore details of the home that would previously have

been unknowable without physical intrusion[.]” Kyllo, 533 U.S. at 40, 121 S. Ct.

at 2046. Contrary to the Court’s suggestion that this case implicates the “advance

of technology[,]” supra ¶ 23 (quoting Kyllo, 533 U.S. at 33-34, 121 S. Ct. at 2043),

video cameras have been in general public use for years, if not decades. The camera

at issue here was not equipped with night vision, let alone structure-penetrating

detection like the thermal-imaging device at issue in Kyllo. 533 U.S. at 29,

121 S. Ct. at 2041. Rather, the camera observed only that which is also observable

by the naked eye. In short, law enforcement did not utilize sense-enhancing

technology; they simply employed a device that is in general public use. 8

[¶61.]         Moreover, the State did not use the video camera “to explore details of

the home that would previously have been unknowable without physical

intrusion[.]” Id. at 40, 121 S. Ct. at 2046. The circuit court found that “the pole

camera could not see inside of [Jones’s] residence or in the backyard[.]” (Emphasis

added.) And as noted above, there were no obstructions preventing public



8.       The Court claims “the pole camera is not a mere video camera” because of
         how it was used: “The pole camera captured Jones’s activities outside his
         home twenty-four hours a day, sent the recording to a distant location, and
         allowed the officer to view it at any time and to replay moments in time.”
         Supra ¶ 36. Yet as noted above, the camera at issue was not equipped with
         night vision—its capabilities were subject to the same limitations as the
         human eye—so the effective observation time was not 24 hours per day.
         Moreover, contrary to the Court’s dated view of technology, streaming video
         is in widespread use in a variety of applications. From Netflix to smart
         homes and wireless nanny cams, watching live or recorded images on
         demand (including the ability to “replay moments in time[,]” supra ¶ 36) from
         a distant location is commonplace.

                                          -31-
#27739

observation of Jones’s residence. This point alone has been sufficient for essentially

every other court in the nation that has addressed this issue to conclude that

surveillance accomplished by placing a video camera in a public place is not a

search under the Fourth Amendment. See United States v. Houston, 813 F.3d 282,

287-88 (6th Cir. 2016) (upholding 10-week surveillance), cert. denied, ___ U.S. ___,

137 S. Ct. 567, 196 L. Ed. 2d 448 (2016); Bucci, 582 F.3d at 116-17 (upholding eight-

month surveillance); United States v. Gonzalez, 328 F.3d 543, 548 (9th Cir. 2003);

United States v. Jackson, 213 F.3d 1269, 1280-81 (10th Cir. 2000), vacated on other

grounds, 531 U.S. 1033, 121 S. Ct. 621, 148 L. Ed. 2d 531 (2000); United States v.

Pratt, No. 16-cr-20677-06, 2017 WL 2403570, at *5 (E.D. Mich. June 2, 2017)

(upholding 14-month surveillance); United States v. Bailey, No. 15-CR-6082G,

2016 WL 6995067, at *33 (W.D.N.Y. Nov. 29, 2016); United States v. Campuzano-

Chavez, No. CR-15-00154-HE, 2016 WL 879326, at *4 (W.D. Okla. Mar. 7, 2016);

United States v. Gilliam, Nos. 02:12-cr-93, 02:13-cr-235, 2015 WL 5178197, at *9

(W.D. Pa. Sept. 4, 2015); United States v. Garcia-Gonzalez, No. 14-10296-LTS,

2015 WL 5145537, at *9 (D. Mass. Sept. 1, 2015) (upholding six-month

surveillance); United States v. Root, No. 2:14-CR-0001-TOR-2, 2014 WL 4715874,

at *6 (E.D. Wash. Sept. 22, 2014) (“Defendant does not have a legitimate

expectation of privacy in activities which occurred in that public alleyway, readily

observable by any passerby.”); United States v. Moore, No. 14-20206-CR, 2014 WL

4639419, at *2-3 (S.D. Fla. Sept. 16, 2014) (upholding eight-month surveillance);

United States v. Wymer, 40 F. Supp. 3d 933, 939-40 (N.D. Ohio 2014) (upholding

four-month surveillance); Martinez-Turcio v. United States, Cr. No. 6:10-cr-00054-


                                         -32-
#27739

GRA-1, C/A No. 6:13-cv-01139-GRA, 2013 WL 12106924, at *9-10 (D.S.C. Oct. 18,

2013); United States v. Baltes, No. 8:11-cr-282 (MAD), 2013 WL 11319002, at *7

(N.D.N.Y. Apr. 22, 2013); United States v. Nowka, No. 5:11-CR-474-VEH-HGD,

2012 WL 6610879, at *5 (N.D. Ala. Dec. 17, 2012) (upholding eight-month

surveillance because “what could be seen on the surveillance recording was in no

way different (other than angle of view) from that which any person could see from

the public street”); United States v. Brooks, 911 F. Supp. 2d 836, 843 (D. Ariz. 2012)

(upholding five-month-long surveillance because it “was ‘a prudent and efficient use

of modern technology’ to enhance their sense of sight and allowed for law

enforcement to see ‘what may be seen’ from a public vantage point where they had a

right to be”); United States v. Aguilera, No. 06-CR-336, 2008 WL 375210, at *2 (E.D.

Wis. Feb. 11, 2008) (“[The] substitution of a camera for in-person surveillance does

not offend the Fourth Amendment . . . .”); United States v. Clarke, No. CRIM.3:04

CR SRU, 2005 WL 2645003, at *2 (D. Conn. July 19, 2005) (upholding eight-month

surveillance); United States v. West, 312 F. Supp. 2d 605, 616 (D. Del. 2004);

Rodriguez v. United States, 878 F. Supp. 20, 24 (S.D.N.Y. 1995); State v. Duvernay,

No. 1-16-62, 2017 WL 2537559, at *3-6 (Ohio Ct. App. June 12, 2017) (upholding

nine-day surveillance). 9 And now, because of the Court’s decision today, this



9.    The Court dismisses the cases in this list that were decided prior to United
      States v. Jones. See supra ¶¶ 16-17. The Court premises its dismissal of the
      pre-Jones cases on the erroneous conclusion that Jones changed existing
      precedent. But as noted above, Justice Alito’s writing received only four
      votes—not five. Supra ¶ 56 n.4. Simply put, Jones did not change the
      conclusion that a person does not have a reasonable expectation of privacy in
      his public movements. 1 Wayne R. LaFave, Search and Seizure: A Treatise
      on the Fourth Amendment § 2.7(g) (5th ed.), Westlaw (database updated Oct.
                                                                 (continued . . .)
                                        -33-
#27739

overwhelming body of authority may be followed by a solitary dissenting opinion:

But see State v. Jones, 2017 S.D. ___, ___ N.W.2d ___.

[¶62.]         I agree that the thought of a surveillance camera on every utility pole

may be concerning to many. But contrary to the Court’s view, stretching the Fourth

Amendment in contravention of controlling precedent is not the answer. If the

Court’s fear of an “Orwellian . . . surveillance society,” supra ¶ 37, actually becomes

reality, the people of South Dakota—through their elected representatives in the

Legislature—are more than capable of regulating law enforcement’s use of long-

term surveillance. 10 As Justice Alito noted in the writing the Court seeks to adopt

today, the best solution to such concerns is legislative—not judicial. Jones, 565 U.S.

at 429-30, 132 S. Ct. at 963-64 (Alito, J., concurring in the judgment). The

legislative solution allows for public input and permits the people’s elected

__________________
(. . . continued)
         2016) (citing United States v. Knotts, 460 U.S. 276, 281, 103 S. Ct. 1081, 1085,
         75 L. Ed. 2d 55 (1983)).
         The Court dismisses even the cases that were decided after Jones because
         they do not address “the aggregate nature of the surveillance[.]” Supra ¶ 20.
         Yet, the Court of Appeals for the Sixth Circuit explicitly “rejected the claim
         that the length of the period of monitoring [can make] surveillance
         constitutionally unreasonable[.]” United States v. Powell, 847 F.3d 760, 773
         (6th Cir. 2017). Moreover, the Court’s argument begs the question whether
         the aggregate nature of public surveillance is relevant under current Fourth
         Amendment jurisprudence. These cases do not address aggregation because
         as noted in this footnote, the Jones majority did not hold that aggregation is
         relevant. Given the Court’s inability to identify even a single opinion that
         holds as it does, the problem lies in the Court’s assumption that aggregation
         is relevant rather than in the analysis of the numerous authorities cited
         above.

10.      For example, the Legislature could restrict the duration of warrantless
         surveillance to two weeks (or some other arbitrary length of time).


                                           -34-
#27739

representatives in the Legislature—rather than three members of this Court—to

“gauge changing public attitudes, to draw detailed lines, and to balance privacy and

public safety in a comprehensive way.” Id. at 429-30, 132 S. Ct. at 964. It would

further allow for changing statutes to meet with changing times. If this Court

undervalues the public’s concern for privacy as compared to its concern for public

safety, the Legislature can always compensate. However, because the Court decides

this case as an issue of constitutional law, the Legislature will be powerless to

properly balance the competing public interests if this Court overvalues the

perceived public interest in privacy. 11 The citizens of South Dakota would be locked

out of the process unless 35 states were to amend the United States Constitution.

[¶63.]         Existing, controlling precedent is clear: mere visual observation does

not constitute a search. Id. at 412, 132 S. Ct. at 953 (majority opinion). Law

enforcement did not use sense-enhancing technology; they observed only that which

was observable by the naked eye. Therefore, even if Jones had argued and proved

he had a subjective expectation of privacy, such expectation would not have been

objectively reasonable. Because the United States Supreme Court has explicitly


11.      The Court insists that it does not “prevent the Legislature from regulating
         long-term surveillance, including surveillance for longer than two months.”
         Supra ¶ 41. But this conclusory claim is unsupported. The Court’s opinion
         repeatedly states the issue as deciding whether “long-term surveillance” is a
         search within the meaning of the U.S. Constitution. See supra ¶¶ 28-29, 33-
         36, 40. It is an elementary principle of constitutional law that the South
         Dakota Legislature has no power to unilaterally alter the meaning of the U.S.
         Constitution. According to the Court, the U.S. Constitution proscribes a two-
         month surveillance of the front of a residence from a public vantage point.
         Because the U.S. Constitution provides a floor of protection, the Legislature
         could not possibly authorize warrantless surveillance of two months’ duration
         or longer—not even if every person in South Dakota thought such
         surveillance was reasonable.

                                          -35-
#27739

and implicitly rejected the quality-and-quantity-of-information approach, this Court

must as well. If the controlling law is to change, such change should come either

from the United States Supreme Court or the South Dakota Legislature. I would

affirm the circuit court. I would not reach the good-faith issue.

[¶64.]       ZINTER, Justice, joins this dissent.




                                         -36-